Citation Nr: 0323598	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 10 percent 
disabling.

2.	Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 10 percent 
disabling.  

3.	Entitlement to an increased (compensable) rating for 
service-connected status post ligament damage of the 
hips, bilaterally.

4.	Entitlement to an increased (compensable) rating for 
service-connected status post ligament damage, left 
shoulder.

5.	Entitlement to an increased rating for service-connected 
low back strain, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On December 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the 
VA Medical Center in Baltimore, Maryland, for 
any treatment of his service-connected 
disabilities since service.  Request complete 
clinical records, outpatient treatment 
records, laboratory reports, and radiology 
reports-specifically any treatment reports 
and MRI reports from August 2000.

2.	Ask the veteran to identify all other VA and 
non-VA health care providers that have treated 
him for his service-connected disabilities 
since service.  Obtain records from each 
health care provider the veteran identifies.

3.	When the above development has been completed, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to show the 
current severity of his cervical spine, left 
shoulder, low back and bilateral hip 
disorders.  Send the claims folder to the 
examiner for review.  All indicated studies, 
including X-rays and range of motion studies 
in degrees, should be performed.  

a.	In reporting ranges of motions of the 
various joints, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending of the spine; loss of lateral 
spine motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility of the spine 
on forced motion.  

b.	Tests of motions of the various joints 
against resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  If this 
is not feasible, the examiner should so 
state.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  
If feasible, the examiner should express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  

4.	Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurologic examination to show the 
current severity of his migraine headaches.  
The claims folder must be made available to 
and be reviewed by the examiner.  The examiner 
should record a detailed history of the 
severity and frequency of the veteran's 
headaches, to specifically include history 
concerning the frequency and duration of any 
prostrating attacks.  The examiner should also 
provide an opinion concerning the impact of 
the disability on the veteran's ability to 
work.  

5.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





